Not for Publication
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 WILLIAM DUDA,
                Plaintiff                                   Civil Action No. 18-13930 (JMV)
                                                                        OPINION
         v.


 RENTOKIL NORTH AMERICA, INC..
                Defendant.




John Michael Vazguez, U.S.D.J.

         This matter comes before the Court on an unopposed motion to dismiss for failure to

prosecute by Defendant Rentokil North America, Inc. (“Rentokil”). Def. Br. 23) The Court

reviewed all submissions made in support and considered the motion without oral argument

pursuant to Fed. R. Civ. p. 78(b) and L. Civ. R. 73.1(b). For the following reasons. Defendant’s

motion is GRANTED

    I.        FACTS AND PROCEDURAL HISTORY

         The ease concerns Defendant’s alleged violation of the Family and Medical Leave Act, 29

U.S.C.   § 2601, er seq., and the New Jersey Family Leave Act, N.J.S.A. 34:11 B-I, ci seq. Compi.
 at{ i. Plaintiff William Duda filed his Complaint on September 17, 2018. D.E. 1. On November




   Defendant’s brief in support of its motion to dismiss (D.E. 23-I) will be referred to as “Del
 Br”; Defendant’s counsel’s certification in support of its motion (D.E. 23-2) will be referred to
 as “DiMaria Ccii.”.
26, 2018, Defendant filed an Answer.2 D.E. 5. Magistrate Judge Dickson entered a Pretrial

Scheduling Order as to discovery. D.E. 12. Defendant served Plaintiff with a variety of discovery

requests on February 15, 2019. DiMaria Cat. at      ¶ 3. Per Judge Dickson’s order, discovery
responses were due by March 18, 2019. D.E. 12.

       According to Defendant’s counsel, Plaintiff failed to timely respond to Defendant’s

requests, provide the requested executed RIPAA authorizations for his medical records, or execute

authorizations for his employment records. DiMaria Cert. at ¶ 4. On April 2, 2019, Plaintiff’s

counsel infonned Defendant that he would provide the infonuation as soon as possible. Id. at ¶5.

On April 12,2019, after Defendant adjourned a scheduled deposition of Plaintiff due to a lack of

discovery responses, Plaintiff’s counsel explained that he was working with Plaintiff on the

responses and would provide them when ready. Id. at ¶ 5. Judge Dickson then conducted a

telephone status conference on April 18, 2019, during which Plaintiff’s counsel indicated that he

needed additional time for Plaintiffs discovery responses. Id. at ¶6. Defendant followed up with

Plaintiffs counsel regarding the status of the discovery responses on April 30, 2019. Id. at ¶7.

On May 28, 2019, Defendant again followed up with Plaintiffs counsel, who once indicated that

he was still waiting for the responses from Plaintiff Id. at ¶ 8. Defendant infonned Plaintiffs

counsel on June 6, 2019 that if Plaintiffs discovery responses and documents were not received

by June 13, 2019, Defendant would seek court intervention. Id. at       ¶ 9. On June 14, 2019,
Defendant filed a letter with the Court, requesting either that the Complaint be dismissed for lack

of prosecution or that Plaintiff be compelled to provide his outstanding discovery responses by

iune2l,2019. D.E. 16.



2Plaintiff initially referred to the Defendant as J,C. Ehrlich. In its answer, Defendant responded
with its correct name. The parties stipulated to this name change and amended the caption to its
present font D.E. 10.
       On June 17, 2019, Plaintiff’s counsel filed a motion to withdraw as counsel. D.E. 17.

Counsel asserted that Plaintiff had been unresponsive to his multiple calls and emails and had

failed to provide counsel with necessary documents. D.E. 17-2 at 1-2. Counsel had also sent

Plaintiff a letter informing him that if Plaintiff did not send him the requested documents by June

12, 2019, he would assume Plaintiff no longer wanted to pursue the matter and would file a motion

to withdraw as counsel and close the case. D.E. 17-3. On June 19,2019, Judge Dickson ordered

all parties and counsel to meet on July 2, 2019 to address the motion to withdraw. D.E. 18. On

July 2, 2019, Judge Dickson held a hearing on the motion, which Plaintiff did not attend. DiMaria

CePatI 16-17.

       On July 8, 2019, Judge Dickson entered an order granting the motion to withdraw. D.E.

21. Judge Dickson allowed Plaintiff 30 days to obtain new counsel. Id. No attorney, however,

has entered an appearance. Defendant the filed the current motion to dismiss for lack of

prosecution on August 20, 2019, a copy ofwhich was mailed to the Plaintiff D.E. 23. On February

6. 2020, Defendant’s counsel sent the Court a letter confirming that Plaintiff was served papers

related to the motion to dismiss via regular mail and Federal Express, D.E. 24. Counsel attached

a receipt from Federal Express demonstrating that the papers were delivered on August 21, 2019,

and also confirmed that the mail was not returned as undeliverable. Id. at 1-2. On February 7,

2020, the Court ordered Plaintiff to show cause in writing, on or before Febrnaiy 24, 2020, as to

why his Complaint should not be dismissed for lack of prosecution. D.E. 25. A copy of the Order

was sent to Plaintiff via certified mail return receipt in addition to regular mail. Id. Plaintiff did

not respond to the Court’s Order.




                                                  3
   IL      LAW AND ANALYSIS

   “The sanction of dismissal is an available tool within the district court’s discretion to regulate

its docket.” Khan v. Guardian Life Ins. C’o. qfAm., No. 16-253, 2017 U.S. Dist. LEXIS 122318,

at *3 (D.N.J. Aug. 2, 2017). Federal Rule of Procedure 41 states that “[i]f the plaintiff fails to

prosecute or to comply with these rides or a court order, a defendant may move to dismiss the

action or any claim against it.” Fed. R. Civ. P. 41(b). However, dismissal is warranted only in

extreme cases. Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 867 (3d Cir. 1984). If a court

is considering dismissing a case pursuant to Rule 41(b), it must apply the six-factor Pou!is test to

determine whether dismissal is warranted. Knoll v, (in’ ofAllenrown, 707 F.3d 406, 409 (3d Cir.

2013). The Poidis factors areas follows:

               (1) the extent ofthcparv ‘.s personal responsibility; (2) the prejudice
               to the adversary caused by the party’s actions or inaction; (3) a
               history of dilatoriness; (4) whether the conduct of the party was
               wiiful or in badfaith; (5) the effectiveness of sanctions other than
               dismissal, which entails an analysis ofalternative sanctions; and (6)
               the meritoriousness of the claim or defense.

747 F.2d at 868 (emphases in original).

        While a court must consider and balance all six of the Poidis factors, it can dismiss a

complaint even if all six are not satisfied. U& v. $L221,877.16 in US. Currency, 330 F.3d 141,

162 (3d Cit. 2003); Mindek i Riga ill, 964 F.2d 1369, 1373 (3d Cir. 1992). The decision to dismiss

“must be made in the context of the district court’s extended contact with the litigant.” Mindek,

964 F.2d at 1373. Dismissal is ultimately a matter of the district court’s discretion. Id. The Court

addresses each Poulis fctor in Wm.

        A. Extent of the Party’s Responsibility

        The first Poulis factor requires this Court to examine the extent of the party’s responsibility

in failing to prosecute. “Personal responsibility refers to whether the misconduct that occurred is

                                                  4
attributable to the party or to the party’s attorney.” IVor/man v. Broii,i, No. 05-1411, 2006 U.S.

Dist. LEXIS 21222, *5 (D.N.J. Apr. 18, 2006).           When acting pro          se.     the party is considered

personally responsible for his or her actions. Sec Hoxii’orth       i’.   Blinder, Robinson & Co.. 980 F.2d

912. 920 (3d Cir. 1992); JIof/hian    i’.   Palace Ei;in,   t,   621 F. App’x 112. 114 (3d Cir. 2015)

(weighing factor in favor of dismissal where pro se plaintiff did not respond to court orders or

discovery requests).

       Here, following the withdrawal of his attorney, Plaintiff has been proceeding pro se. He

is therefore solely responsible for his failure to communicate with the Defendant and the Court.

Further, even while represented by counsel, it appears that the delays in responding to discovery

requests were due to Plaintiffs own unresponsiveness and inaction.                              Plaintiffs lack of

communication with his own counsel is what led counsel to withdraw as his attorney. Plaintiff has

still not provided any explanation for why he failed to provide the requested information on time

nor has he responded to this Court’s order to show cause. Accordingly, this factor weighs in favor

of dismissal.

        B. Prejudice to Other Parties

        The second Poulis factor requires the Court to consider the prejudice to Defendant as a

result of Plaintiffs failure to engage in discovery. Prejudice includes “the irretrievable loss of

evidence, the inevitable dimming of witnesses’ memories, or the excessive and possibly

irremediable burdens or costs imposed on the opposing patty,” Adams                       i’.   Ti’. of N.J Brcu’ery

Emps. ‘Pension Ti’. Fund, 29 F.3d 863, 874 (3d Cir. 1994) (quoting Scarborough                      i’,   Eubanks, 747

F.2d 871, 876 (3d Cir. 1984)). Prejudice can also be “the burden imposed by impeding a party’s

ability to prepare effectively a full and complete trial strategy.” 1J’àre         i’.   Rot/ale Press, Inc. 322

F.3d 218, 222 (3d Cir. 2003). The Third Circuit has expressed that “[e]vidcnce of prejudice to an



                                                    )
adversary ‘would bear substantial weight in support of a dismissal or default judgment.” Adams,

29 F,3d at 873-74 (quoting Scarborough, 747 F.2d at 876). In Emerson v. Thiel College, the Third

Circuit upheld the district court’s grant of the defendant’s motion to dismiss in part because

plaintiffs failure to prosecute and follow court orders were “inherently prejudicial” to the

defendant. 296 F,3d 184, 190-91 (3d Cit. 2002); see also Opta Sys., LLC v. Daewoo Elec. Am.,

483 F. Supp. 2d 400,405 (D.N.J. 2007) (finding that plaintiffs fiülure to communicate with the

court or the defendants since its attorney’s withdrawal and subsequent failure to retain counsel

prejudiced the defendant); Khan, 2017 U.S. Dist. LEXIS 122318, at *5 (finding the plaintiffs

failure to communicate with the defendant and the court unfairly prejudiced the defendant).

       Here, Defendant is prejudiced because it has not received any of the discovery or other

information requested from Plaintiff This leaves Defendant incapable of investigating Plaintiffs

claims, preparing its defenses and litigation strategy, or preparing filly and effectively for the case.

Plaintiffs delays have led to minimal activity in the case for months. Therefore, the second Poulis

factor weighs in Defendant’s favor.

        C. History of Dilatoriness

       The third PouRs factor requires the Court to look at the extent and history of Plaintiffs

dilatoriness. “Extensive or repeated delays or delinquency constitutes a history of dilatoriness,

such as consistent non-response to interrogatodes or consistent tardiness in complying with court

orders.” Adams, 29 F.3d at 874. In Poulis, the Third Circuit noted that plaintiffs counsel did not

just fail to comply in a timely manner on one occasion, but rather exhibited “a pattern of

dilatoriness.” 747 F.2d at 868. A failure to respond to court orders demonstrates a pattern of

dilatory conduct. Opta Sys., 483 F. Supp. 2d at 405.




                                                   6
        Here, Plaintiff has not taken any action as to his case since the discovery responses were

due on March 18, 2019. D.E. 23-1 at 2. Plaintiff has not provided any discovery responses despite

multiple requests from Defendant’s counsel. Id. at 10. When represented by counsel, Plaintiffs

attorney requested more time to respond on several occasions. After Judge Dickson granted

Plaintiffs counsel’s motion to withdraw on July 8, 2019, Plaintiff neither obtained new counsel

nor responded to any of Defendant’s requests. The Plaintiff also failed to respond to the Court’s

order to show cause. This is clearly a pattern of dilatory conduct. This factor leans in favor of

dismissal.

        11 Willfulness & Bad Faith Conduct

        The fourth Ron/is factor requires the Court to determine whether the conduct was willflul

or in bad faith. “Willfulness involves intentional or self-serving behavior.” Adams. 29 F.3d at

875. However, “negligent behavior’ or ‘failure to move with dispatch’           even if ‘inexcusable’

—   will not suffice to establish willfulness or bad faith.” Chiarulli v, Taylor, No. 08-4400, 2010

U.S. Dist. LEXIS 32618, at *10 (D.N.J. Mar. 31, 2010) (quoting Adams, 29 F.3d at 875). If the

record is unclear as to whether a party acted in bad faith. “a consistent failure to obey orders of the

court” can support a finding that a party’s actions are willful. Hunt-Ruble v, Lord, Wourell &

Richter, Inc., No. 10-4520. 2012 U.S. Dist. LEXIS $4753, at *14 (D.N.J. May 25, 2012). For

example, in Hester v. Advanced Call Center Technologies, the district judge found that the

plaintiffs “record of noncompliance” over four months with the court’s orders and the defendant’s

requests demonstrated that plaintiff willfully failed to comply and had chosen not to pursue the

claims. No. 15-1766. 2016 U.S. Dist. LEXIS 55961, at *$ (D,N.J. Mar. 10,2016).

        Plaintiff has failed to follow the Court’s orders. He failed to appear at the July 2, 2019

hearing to address the motion to withdraw, and he failed to respond to the order to show cause



                                                   7
why this case should not be dismissed. Plaintiff has offered no explanation for these failures.

Plaintiffs silence in the face of the Court’s orders allows an inference of willflilness. Therefore,

the fourth Poidis factor weighs in Defendant’s favor.

      *   E. Alternative Sanctions

          The fifth Poulis factor requires the Court to consider alternative sanctions instead of

dismissal. Alternative sanctions include “a warning, a formal reprimand, placing the case at the

bottom of the calendar, a fine, the imposition of costs or attorney fees or the preclusion of claims

or defenses.” Thus v. Mercedes Benz ofN Am., 695 F.2d 746, 749 n. 6 (3d Cir, 1982), In some

cases, alternatives may be preferable to dismissal. For example, in PouRs, the Third Circuit

ordered that court fees be directly imposed on counsel because that was “[t]he most direct and

therefore preferable sanction for the pattern of attorney delay.” 747 F.2d at 869. Mother court

found that the appropriate sanction for the defendant’s ihilure to comply with a court order and

defend against the plaintiffs complaint was striking its answer. Thou-Rubble, 2012 U.S. Dist.

LEXIS 84753, at *16. But when the plaintiff appears unwilling to proceed with the litigation,

alternative sanctions are ineffective. See Hayes v. Nestor, No. 09-6092, 2013 U.S. Dist. LEXIS

130259, at *14 (D.N.J. Sept 12,2013) (“Based on Plaintiffs continued non-compliance with court

orders, repeated failure to participate in discovery, and failure to respond to Defendant’s motions

to dismiss, the Court concludes that Plaintiff has no intention of continuing to litigate this case.

Therefore, the Court finds that alternative sanctions would have no effect on Plaintiffs compliance

with court orders, her discovery obligations, or her interest in litigating this case.”).

          Here, sanctions other than dismissal would not be effective. The delays are a result of

Plaintiffs conduct alone, and his attorney has already withdrawn. Plaintiff appears uninterested

in pursuing his claims. Since Plaintiff has continuously disregarded Defendant’s requests and the


                                                   8
Court’s orders, the only sufficient sanction is dismissal. Therefore, the fifth Poulls factor weighs

in favor of Defendant.

       F. Merits of the Claim

       The final Poulis factor demands the Court to consider whether the claim or defense appears

to be meritorious. “A claim or defense, will be deemed meritorious when the allegations of the

pleadings, if established at trial, would support recovery by plaintiff or would constitute a complete

defense.” Poulis, 747 F.2d at 869-70. “[T]he existence ofapflmafacie defense is a factor to be

weighed along with the foregoing factors.” Id. at 870. However, the Third Circuit in Hoffman,

expressed that a plaintiff’s meritorious claim will not override a finding that the other factors lean

in favor of dismissal. 621 F. App’x at 116. If the other factors favor dismissal, this factor will not

prevent it. See Opus Sys., 483 F. Supp, 2d at 405 C’[T)he inclusion of this factor is largely neutral

and does not change the Court’s conclusion that the balance ofthe PouRs factors supports dismissal

of this action); see also McEwen v. Mercer Cty. Correction Ctr., 05-2566,2007 U.S. Dist. LEXIS

102507, at * 11 (D.NJ. Apr. 5, 2007) (adopting a report and recommendation dismissing the claim,

even while assuming the claim had merit).

       Plaintiff argues Defendant violated the Family and Medical Leave Act, 29 U.S.C. § 2601,

et seq., and the New Jersey Family Leave Act, N.J.S,A. 34:11 B-I, et seq., when he was terminated

on or about January 22,2018. Compl. at ¶ft 1, 18. Defendant has responded that, on the contrary,

Plaintiff was granted leave under the act, but was terminated after he failed to report to work

following the expiration of his time off. Def. Br. at 13. This defense seems reasonable. Plaintiff

has not rebuffed it, nor has he advanced any arguments in his favor beyond the Complaint. More

importantly, given that the other five factors weigh in favor of dismissal, this factor is at most

considered “neutral” and will not prevent dismissal.


                                                  9
          In   sum,   each of the Pout/s factors, save one weigh in fhvor of dismissal. The one fttctor,

however, is at best neutral. The Court finds that Defendant’s motion should be granted.

   III.        CONCLUSION

          For the foregoing reasons, Defendant’s motion to dismiss (D.E. 23) is GRANTED.

Because dismissal with prejudice is a drastic remedy. this case is dismissed iiithozit prejudice.

Plaintiff shall have thirty days from the date of this Opinion, to show cause why the matter should

not be dismissed wit/i       pny’udiee.   If Plaintiff fails to respond within that time, this case will be

dismissed i’ith prejudice. An appropriate Order accompanies this Opinion.

Dated: March 12, 2020




                                                    John Wlichael Vazquez, T3S.’lYJ.




                                                       10
